Case 2:17-cv-07639-SJO-KS Document 624-2 Filed 12/23/19 Page 1 of 7 Page ID
                                #:27877




                   EXHIBIT A-1
Case 2:17-cv-07639-SJO-KS Document 624-2 Filed 12/23/19 Page 2 of 7 Page ID
                                #:27878


 1 Morgan Chu (SBN 70446)
   mchu@irell.com
 2 Alan J. Heinrich (SBN 212782)
   aheinrich@irell.com
 3 C. Maclain Wells (SBN 221609)
   mwells@irell.com
 4 Elizabeth C. Tuan (SBN 295020)
 5 etuan@irell.com
   IRELL & MANELLA LLP
 6 1800  Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 7 Telephone: (310) 277-1010
   Facsimile:    (310) 203-7199
 8
   Andrea W. Jeffries (SBN 183408)
 9 ajeffries@jonesday.com
   Luke J. Burton (SBN 301247)
10 lburton@jonesday.com
11 JONES    DAY
   555 South Flower Street, Fiftieth Floor
12 Los  Angeles, CA 90071
   Telephone: (213) 489-3939
13 Facsimile:    (213) 243-2539
14 [List of counsel continues on next page]
15 Attorneys for Plaintiffs
16 JUNO THERAPEUTICS, INC., MEMORIAL
   SLOAN KETTERING CANCER CENTER,
17 and SLOAN KETTERING INSTITUTE FOR
   CANCER RESEARCH
18
                           UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20                              WESTERN DIVISION
21 JUNO THERAPEUTICS, INC., et al., Case No. 2:17-cv-07639-SJO-KSx
22                                  PLAINTIFFS’ LOCAL RULE 58-7
            Plaintiffs,             MEMORANDUM REGARDING POST-
23                                  JUDGMENT INTEREST
        v.
                                    Hon. S. James Otero
24 KITE PHARMA, INC.,               Place: Courtroom 10C
25          Defendant.
26
27 AND RELATED
   COUNTERCLAIMS
28
                                                       PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                            REGARDING POST-JUDGMENT INTEREST
                                                                      Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-2 Filed 12/23/19 Page 3 of 7 Page ID
                                #:27879


 1 Rebecca Carson (SBN 254105)
   rcarson@irell.com
 2 Ingrid M. H. Petersen (SBN 313927)
   ipetersen@irell.com
 3 IRELL & MANELLA LLP
   840 Newport Center Drive, Suite 400
 4 Newport Beach, CA 92660
 5 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
 6
   Christopher J. Harnett (Pro Hac Vice)
 7 charnett@jonesday.com
   Sarah A. Geers (Pro Hac Vice)
 8 sgeers@jonesday.com
   Kevin V. McCarthy (Pro Hac Vice)
 9 kmccarthy@jonesday.com
   JONES DAY
10 250 Vesey Street
11 New   York, NY 10281-1047
   Telephone: (212) 326-3939
12 Facsimile: (212) 755-7306
13 Jennifer L. Swize (Pro Hac Vice)
   jswize@jonesday.com
14 JONES DAY
   51 Louisiana Avenue, N.W.
15 Washington, DC 20001-2113
   Telephone: (202) 879-3939
16 Facsimile: (202) 626-1700
17 John M. Michalik (Pro Hac Vice)
18 jmichalik@jonesday.com
   JONES DAY
19 77 West Wacker Drive, Suite 3500
   Chicago, IL 60601-1692
20 Telephone: (312) 782-3939
   Facsimile: (312) 782-8585
21
   Attorneys for Plaintiffs
22 JUNO THERAPEUTICS, INC., MEMORIAL
23 SLOAN KETTERING CANCER CENTER,
   and SLOAN KETTERING INSTITUTE FOR
24 CANCER RESEARCH
25
26
27
28
                                                       PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                            REGARDING POST-JUDGMENT INTEREST
                                                                      Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-2 Filed 12/23/19 Page 4 of 7 Page ID
                                #:27880


 1        Pursuant to Local Rule 58-7, Plaintiffs submit this memorandum regarding the
 2 computation of post-judgment interest pursuant to 28 U.S.C. § 1961.1 Section 1961
 3 provides that interest “shall be allowed on any money judgment in a civil case
 4 recovered in a district court”; that “[s]uch interest shall be calculated from the date of
 5 the entry of the judgment, at a rate equal to the weekly average 1-year constant
 6 maturity Treasury yield, as published by the Board of Governors of the Federal
 7 Reserve System, for the calendar week preceding the date of the judgment” (internal
 8 footnote omitted); and that this interest “shall be computed daily to the date of
 9 payment . . . and shall be compounded annually.”
10        Accordingly, the daily rate of interest can be computed by taking the amount
11 of the judgment, multiplying by the weekly average 1-year constant maturity Treasury
12 yield as published by the Board of Governors of the Federal Reserve System for the
13 calendar week preceding the date of judgment, and then dividing by 365.
14        For example, if the Court enters judgment during the week of December 30,
15 2019, as contemplated by the parties’ Joint Status Report, Dkt. No. 595, the daily
16 interest accrual will be computed by multiplying the amount of the judgment
17 ($751,607,611.14) by the applicable weekly average interest rate for the week ending
18 December 27, 2019, and then dividing the result by 365. If the judgment remains
19 unpaid for a year, the daily interest accrual will increase due to the annual
20 compounding required by 28 U.S.C. § 1961.
21        Plaintiffs respectfully request that the Court order Kite to pay post-judgment
22 interest in accordance with 28 U.S.C. § 1961, as it accrues daily and is compounded
23 annually, until the Judgment is paid.
24
25        1
            Plaintiffs will submit their request for prejudgment interest, including the
26 applicable interest rate and appropriate compounding method, in their forthcoming
27 post-trial briefing. See Proposed Order Setting Post-Trial Briefing Schedule at 1;
   Memorandum In Support Of Plaintiffs’ Proposed Judgment And Post-Trial Briefing
28 Schedule at 1.
                                                               PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                                    REGARDING POST-JUDGMENT INTEREST
                                             -1-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-2 Filed 12/23/19 Page 5 of 7 Page ID
                                #:27881


 1
 2 Dated: December 23, 2019         Respectfully submitted,
 3
                                    By: /s/ Andrea W. Jeffries
 4                                  Andrea W. Jeffries (SBN 183408)
                                    Luke J. Burton (SBN 301247)
 5                                  JONES DAY
                                    555 South Flower Street, Fiftieth Floor
 6                                  Los Angeles, CA 90071
                                    Telephone: (213) 489-3939
 7                                  Facsimile: (213) 243-2539
 8                                  Morgan Chu (SBN 70446)
                                    Alan J. Heinrich (SBN 212782)
 9                                  C. Maclain Wells (SBN 221609)
                                    Elizabeth C. Tuan (SBN 295020)
10                                  IRELL & MANELLA LLP
                                    1800 Avenue of the Stars, Suite 900
11                                  Los Angeles, California 90067-4276
                                    Telephone: (310) 277-1010
12                                  Facsimile: (310) 203-7199
13                                  Rebecca Carson (SBN 254105)
                                    Ingrid M. H. Petersen (SBN 313927)
14                                  IRELL & MANELLA LLP
                                    840 Newport Center Drive, Suite 400
15                                  Newport Beach, CA 92660
                                    Telephone: (949) 760-0991
16                                  Facsimile: (949) 760-5200
17                                  Christopher J. Harnett (Pro Hac Vice)
                                    Sarah A. Geers (Pro Hac Vice)
18                                  Kevin V. McCarthy (Pro Hac Vice)
                                    JONES DAY
19                                  250 Vesey Street
                                    New York, NY 10281-1047
20                                  Telephone: (212) 326-3939
                                    Facsimile: (212) 755-7306
21
                                    Jennifer L. Swize (Pro Hac Vice)
22                                  JONES DAY
                                    51 Louisiana Avenue, N.W.
23                                  Washington, DC 20001-2113
                                    Telephone: (202) 879-3939
24                                  Facsimile: (202) 626-1700
25                                  John M. Michalik (Pro Hac Vice)
                                    JONES DAY
26                                  77 West Wacker Drive, Suite 3500
                                    Chicago, IL 60601-1692
27                                  Telephone: (312) 782-3939
                                    Facsimile: (312) 782-8585
28
                                                         PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                              REGARDING POST-JUDGMENT INTEREST
                                       -2-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-2 Filed 12/23/19 Page 6 of 7 Page ID
                                #:27882


 1                                  Attorneys for Plaintiffs
                                    Juno Therapeutics, Inc., Memorial Sloan
 2                                  Kettering Cancer Center, and Sloan Kettering
                                    Institute for Cancer Research
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                             REGARDING POST-JUDGMENT INTEREST
                                       -3-                             Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-2 Filed 12/23/19 Page 7 of 7 Page ID
                                #:27883


 1                           CERTIFICATE OF SERVICE
 2        A copy of the foregoing document was electronically filed with the Court this
 3 23rd day of December, 2019. Notice of this filing will be sent by operation of the
 4 Court’s electronic filing system. Parties may access this filing through the Court’s
 5 system.
 6                                              /s/ Andrea W. Jeffries
                                                Andrea W. Jeffries
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                                REGARDING POST-JUDGMENT INTEREST
                                          -4-                             Case No. 2:17-cv-07639-SJO-KSx
